UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

VANTICE LEE BESHEARS, JR.,
Plaintiff,
v. Case No: 5:19-cv-359-Oc-02PRL
KENT GUINN, OCALA POLICE
DEPARTMENT, JOHN/JANE
DOE, PATRICK G GILLIGAN,
CITY POLICE OFFICERS,
HARDEE’S RESTARAUNT and
JOHN/JANE DOE,

Defendants.

 

ORDER DISMISSING CASE

Plaintiff, a pre-trial detainee at the Marion County Jail, initiated this case by
filing a pro se civil rights Complaint and a motion for leave to proceed as a pauper.
(Docs. 1 and 2). On September 11, 2019, the Court ordered Plaintiff to show cause
why this case should not be dismissed for abuse of the judicial process because Plaintiff
failed to truthfully disclose all of his prior federal cases, as required on the complaint
form. (Doc. 8). Plaintiff has filed a response and a supplemental response. (Docs. 9,
10).

Plaintiff executed the civil rights complaint form under the penalty of perjury.
(Doc. 1 at 9). That form requires prisoners to disclose information regarding previous

lawsuits initiated by them. Specifically, it required Plaintiff to disclose whether he had
“initiated lawsuits or appeals from lawsuits in federal court that have been dismissed
as frivolous, malicious, or for failure to state a clatm upon which relief may be
granted,” and to disclose all other lawsuits he filed in state or federal court dealing
with the same facts involved in this action, and other lawsuits he filed relating to his
imprisonment or conditions thereof. It also required Plaintiff to disclose information
about each lawsuit filed. Plaintiff failed to identify any lawsuits.

The inquiry concerning a prisoner’s prior lawsuits is not a matter of idle
curiosity, nor is it an effort to raise meaningless obstacles to a prisoner’s access to the
courts. Rather, the existence of prior litigation initiated by a prisoner is required in
order for the Court to apply 28 U.S.C. § 1915(g) (the “three strikes rule” applicable to
prisoners proceeding in forma pauperis). Additionally, it has been the Court’s
experience that a significant number of prisoner filings raise claims or issues that have
already been decided adversely to the prisoner in prior litigation. Identification of that
prior litigation frequently enables the Court to dispose of the successive case without
further expenditure of finite judicial resources. In the absence of any basis for excusing
a plaintiffs lack of candor, failure to disclose and truthfully describe previous lawsuits
as clearly required on the Court’s prisoner civil rights complaint form warrants
dismissal of the complaint for abuse of the judicial process. See Redmon v. Lake County

Sheriff's Office, 414 F. App’x 221, 225 (11th Cir. 2011).!

 

‘Pursuant to 11" Cir. Rule 36-2, unpublished opinions are not binding precedent but
may be cited as persuasive authority.
In Redmon, the Eleventh Circuit affirmed the dismissal of a prisoner’s civil rights
complaint that did not disclose a previous lawsuit. The plaintiff argued that he
“misunderstood” the form, but the Court held that the district court had the discretion
to conclude that the plaintifPs explanation did not excuse his misrepresentation
because the complaint form “clearly asked Plaintiff to disclose previously filed
lawsuits[.]” Jd. The Court determined that dismissal was an appropriate sanction:

Under 28 U.S.C. § 1915, “[a] finding that the plaintiff engaged in bad

faith litigiousness or manipulative tactics warrants dismissal.” Attwood v.

Singletary, 105 F.3d 610, 613 (11th Cir. 1997). In addition, a district court

may impose sanctions if a party knowingly files a pleading that contains

false contentions. Fed. R. Civ. P. 11(c). Although pro se pleadings are

held to a less stringent standard than pleadings drafted by attorneys, a

plaintiff's pro se status will not excuse mistakes regarding procedural rules.
McNeil v. United States, 508 U.S. 106, 113 (1993).

Id. The failure to exercise candor in completing the form impedes the Court in
managing its caseload and merits the sanction of dismissal. See id.; Jenkins v. Hutcheson,
708 F. App'x 647, 648 (11th Cir. 2018) (finding that “the district court was entitled to
dismiss [plaintiffs] complaint based on his failure to fully disclose his litigation
history,” and noting that the district court reasoned that requiring prisoners to disclose
prior lawsuits is important to enable courts to apply the “three strike rule” and dispose
of successive cases that relitigate old matters)

In his response to the Order to Show Cause (Doc. 9), Plaintiff states that he filed
his complaint while a pre-trial detainee on facts that occurred prior to his current
incarceration and the claim has nothing to do with prison conditions, therefore PLRA

does not apply. Plaintiffs view of the PLRA is incorrect.
Subsection (e) of 42 U.S.C. § 1997e states that “[n]o Federal civil action may be
brought by a prisoner confined in a jail, prison, or other correctional facility for mental
or emotional injury suffered while in custody without a prior showing of physical
injury or the commission of a sexual act.” Tracking the language of the statute, §
1997e(e) applies only to lawsuits involving (1) Federal civil actions (2) brought by a
prisoner (3) for mental or emotional injury (4) suffered while in custody. Napier v.
Preslicka, 314 F.3d 528 (11th Cir. 2002). In Harris, the Eleventh Circuit decided that
the phrase “Federal civil action” means all federal claims, including constitutional
claims. Harris v. Garner, 216 F.3d 970, 9845-85 (11th Cir. 2000) (en banc). This § 1983
action brought by Plaintiff is a “Federal civil action” under this definition. As a pre-
trial detainee, Plaintiff qualifies as a “prisoner” for purposes of the PLRA pursuant to
42 U.S.C. § 1997e(h).? Harris further clarified that the PLRA applies to all cases
initiated by a prisoner, without regard to whether that prisoner was released before the
court considered the merits of his action. Harris, 216 F.3d at 974. As to the third
element, Plaintiffs Complaint alleges only mental or emotional injuries. See Doc. 1.
The Eleventh Circuit has held that PLRA should apply to prisoner lawsuits that claim

injuries suffered during custodial episodes, even if such custody> occurred outside

 

2 As used in this section, the term “prisoner” means any person incarcerated or
detained in any facility who is accused of, convicted of, sentenced for, or adjudicated
delinquent for, violations of criminal law or the terms and conditions of parole, probation,
pretrial release, or diversionary program. 42 U.S.C. § 1997e(h).

3 The common usage of “custody,” in the Miranda context in which the definition most
often arises, reflects not just imprisonment, but, rather, any situation in which a reasonable
individual would feel a restraint on his movement such that he would not feel free to leave.
prison walls. Napier, 314 F.3d at 533. Here, Plaintiffs injuries stem from two formal
trespass warnings that were issued by Ocala Police Department officers, satisfying the
custody requirement. (Doc. 1 at 11, 13-14). Finally, the PLRA covers all federal civil
lawsuits filed by prisoners concerning emotional or mental injury suffered while in past
or present custody, even if the subject of the filed lawsuits is unrelated to the current
imprisonment. Napier, 314 F.3d at 534. Accordingly, the PLRA applies.

Plaintiff has failed to truthfully disclose his prior cases as required by the plain
language instructions of the form and has failed to come forward with any persuasive
reason to excuse his lack of candor. The Court finds that Plaintiffs failure to fully
disclose his previous lawsuits, under penalty of perjury, constitutes an abuse of the
judicial process. See Rivera v. Allin, 144 F.3d 719, 731 (11th Cir. 1998). An appropriate
sanction for such abuse of the judicial process is the dismissal of the Complaint. Jd.

Accordingly, this case is hereby DISMISSED without prejudice. Such

dismissal counts as a “strike” for the purposes of the three-strikes provision of the

 

Minnesota v. Murphy, 465 U.S. 420, 430 (1984); Miranda v. Arizona, 384 U.S. 436, 444 (1966);
United States v. McDowell, 250 F.3d 1354, 1362 (11th Cir. 2001). More specifically, the
Supreme Court has stated that whether a suspect is “in custody” turns on whether restrictions

on the suspect's freedom of movement are “of the degree associated with formal arrest.”
Murphy, 465 U.S. at 430.
PLRA, 28 U.S.C. § 1915(g).* The Clerk is directed to enter judgment dismissing this
case without prejudice, terminate any pending motions, and close the file.
IT IS SO ORDERED.

“be
DONE AND ORDERED at Tampa, Florida, on November, 2019.

Whhe.

WILLIAM F. G
UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record
Petitioner, pro se

 

“It appears that Plaintiff already has two “strikes”: Beshears v. Merrit, et al., Case No.
2:10-cv-2152-HAB-DGB (C.D. Ill. Jan. 24, 2011) (dismissing for failure to state a claim upon
which relief may be granted pursuant to 28 U.S.C. § 1915(e) and Beshears v. Marion County
BOCC, et al., Case No. 5:19-cy-329-Oc-02PRL (M.D. Fla. Sep. 11, 2019) (dismissing for abuse
of judicial process pursuant to 28 U.S.C. § 1915(g)).
